DETAILED ACTION
This Office Action is in response to claims filed on 6/10/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “claim 1 wherein” should be read as “claim 1, wherein”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “claim 2 wherein” should be read as “claim 2, wherein”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “claim 3 wherein” should be read as “claim 3, wherein”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrase “claim 2 wherein” should be read as “claim 2, wherein”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “claim 1 wherein” should be read as “claim 1, wherein”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “claim 1 wherein” should be read as “claim 1, wherein”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “claim 1 wherein” should be read as “claim 1, wherein”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “claim 9 wherein” should be read as “claim 9, wherein”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the phrase “claim 10 wherein” should be read as “claim 10, wherein”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “claim 11 wherein” should be read as “claim 11, wherein”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “claim 12 wherein” should be read as “claim 12, wherein”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the phrase “claim 9 wherein” should be read as “claim 9, wherein”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the phrase “claim 14 wherein” should be read as “claim 14, wherein”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “claim 9 wherein” should be read as “claim 9, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9; the claim recites “after both the first probing transmission and the second probing transmission are sent to the wireless apparatus, and in response to receipt of the first and second probing transmissions”, this renders the claim indefiniteness. It is unclear whether the first probing transmission and the second probing transmission are received from the wireless apparatus or sent to the wireless apparatus.

Regarding claims 10-18; claims 10-13 are dependent claims of claim 9, and therefore inherit the 35 U.S.C 112(b) issues of the independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2019/0305875 A1); in view of Muthuswamy (US 10355810 B1).

Regarding claim 1; Xue discloses a wireless interface (network interface; see Fig. 1) configured to perform wireless communications over a communication link with a further wireless apparatus (the device 110 may be a STA and the device 150 may be an AP in a WLAN; see paragraph [0030] and Fig. 1); and a controller (processor; see paragraph [0009]) configured to: cause the wireless interface to transmit to the further wireless apparatus one or more signals using a first transmission setting (the device 110 may transit probing messages using an initial MCS to the device 150; see paragraph [0069]); determine whether a link quality of the communication link falls outside of a predefined range (the device 150 provides a feedback message to the device 110 indicating whether or not the initial MCS meets the packet error rate (PER) threshold; see paragraph [0072]); and in response to determining that the link quality falls outside of the predefined range: determine at least first and second probing transmission settings that differ from each other and from the first transmission setting (if the initial MCS did not meet the PER threshold, the device 110 selects a next lower MCS and a preceding MCS to test which MCS meets the PER threshold; the next lower MCS and the preceding MCS are different from each other and different from the initial MCS; see paragraphs [0073] and [0078]).
Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
Xue does not explicitly disclose determining which MCS setting to be used after probing signals using different MCS settings are transmitted.
 Muthuswamy discloses cause the wireless interface to transmit to the further wireless apparatus a first probing signal using the first probing transmission setting and a second probing signal using the second probing transmission setting (a plurality of probe packets are sent at each of a set of probe MCSs associated with a current MCS; see lines 13-22, col. 11); and after both of the first probing signal and the second probing signal are transmitted to the further wireless apparatus, apply to the wireless interface one of the first and second probing transmission settings with future transmissions to the further wireless apparatus settings (based on the link adaptation packet, the sender identifies an MCS from the set of the probe MCSs for subsequent transmissions; see lines 19-25, col. 12;), in response to the wireless interface receiving from the further wireless apparatus a signal designating the one of the first and second probing transmission settings (the sender receives the link adaptation statistics packet for each of the probe MCSs transmitted; see lines 1-25, col. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue and Muthuswamy to select the proper MCS after both probing signals with different MCSs are transmitted in order to obtain an optimal MCS for the subsequent transmissions (see lines 27-53, col. 2)

Regarding claim 7; Xue discloses wherein each of the first transmission setting and the first and second probing transmission settings includes one or more of a transmission power setting and a coding scheme setting (the device 110 transmits probing messages using MCS; see paragraph [0078]).

Regarding claim 8; Xue discloses the wireless interface receives from the further wireless apparatus one or more signals that indicate both of the first and second probing transmission settings (the device 150 may determine whether the probing message that is transmitted using the initial MCS exceeds the PER threshold; and transmits one or more feedback messages to the device 110; see paragraphs [0072] – [0073]), and the controller determines at least the first and second probing transmission settings based on the received signals (the device 110 determines new MCSs based upon the feedback messages; see paragraph [0073] and [0078]).

Regarding claim 9; Xue discloses in response to receipt of one or more uplink signals from a wireless apparatus over a wireless communication link, the one or more uplink signals being transmitted by the wireless apparatus using a first transmission setting (the device 110 may transit probing messages using the initial MCS to the device 150; the device 110 may be a STA and the device 150 may be an AP in the WLAN; see paragraphs [0030] and [0069]), determining whether a link quality of the wireless communication link falls outside of a predefined range; in response to determining that the link quality falls outside of the predefined range (the device 150 may determine whether the probing message that is transmitted using the initial MCS exceeds the PER threshold; and transmits one or more feedback messages to the device 110; see paragraphs [0072] – [0073]): determining at least first and second probing transmission settings that differ from each other and from the first transmission setting (if the initial MCS did not meet the PER threshold, selecting a next lower MCS and a preceding MCS to test which MCS meets the PER threshold; see paragraphs [0073] and [0078]); sending to the wireless apparatus an instruction for the wireless apparatus to use the first probing transmission setting in a first probing transmission and the second probing transmission setting in a second probing transmission (the device 115 sends feedback messages indicating the device 110 to use different MCSs in probing messages; see paragraphs [0073]).
Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
Xue does not explicitly disclose determining which MCS setting to be used after probing signals using different MCS settings are transmitted.
Muthuswamy after both of the first probing transmission and the second probing transmission are sent to the wireless apparatus, and in response to receipt of the first and second probing transmissions (the receiver generates the link adaptation statistics packet for each of the probe MCSs transmitted; see lines 1-25, col. 12), determining a first probing link quality for the first probing transmission and a second probing link quality for the second probing transmission (the link adaptation statistics packet indicates link quality of each MCS received; see lines 1-25, col. 12); selecting one of the first and second probing transmission settings based on the first probing link quality and second probing link quality (based on the link adaptation statistics packet, identifying an MCS from the set of the probe MCSs; see lines 19-25, col. 12); and sending to the wireless apparatus an instruction for the wireless apparatus to use the selected one of the first and second probing transmission settings in future transmissions (based on the link adaption statistics packet, identifying an MCS from the set of the probe MCSs for subsequent transmissions; see lines 19-25, col. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue and Muthuswamy to select the proper MCS after both probing signals with different MCSs are transmitted in order to obtain an optimal MCS for the subsequent transmissions (see lines 27-53, col. 2).

Regarding claim 17; Xue discloses a non-transitory computer readable medium comprising executable code that, when executed by a processor, causes the processor to perform the method of claim 9 (the method can be implemented in device 150 comprising a processor and memory having instructions stored; see paragraph [0031]).

	Regarding claim 18; Xue discloses a computing system comprising a processor configured to perform the method of claim 9 (the method can be implemented in device 150 comprising a processor and memory having instructions stored; see paragraph [0031]). 

Regarding claim 19; Xue discloses transmitting to a wireless apparatus one or more uplink signals using a first transmission setting (the device 110 may transit probing messages using the initial MCS to the device 150; the device 110 may be a STA and the device 150 may be an AP in the WLAN; see paragraphs [0030] and [0069]); determining whether a link quality of the communication link falls outside of a predefined range (the device 150 provides a feedback message to the device 110 indicating whether or not the initial MCS meets the PER threshold; see paragraph [0072]), and in response to determining that the link quality falls outside of the predefined range: determining at least first and second probing transmission settings that differ from each other and from the first transmission setting (if the initial MCS did not meet the PER threshold, the device 110 selects a next lower MCS and a preceding MCS to test which MCS meets the PER threshold; the next lower MCS and the preceding MCS are different from each other and different from the initial MCS; see paragraphs [0073] and [0078]). 
Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
Xue does not explicitly disclose determining which MCS setting to be used after probing signals using different MCS settings are transmitted.
Muthuswamy discloses transmitting to the wireless apparatus a first probing signal using the first probing transmission setting and a second probing signal using the second probing transmission setting (a plurality of probe packets are sent at each of a set of probe MCSs associated with a current MCS; see lines 13-22, col. 11); after both of the first probing signal and the second probing signal are transmitted to the wireless apparatus, receiving from the wireless apparatus a signal designating one of the first and second probing transmission settings (the sender receives the link adaptation statistics packet for each of the probe MCSs transmitted; an MCS is identified from the set of probe MCSs for subsequent transmissions based on the link adaptation statistics packet; see lines 1-25, col. 12); and adopting the one of the first and second probing transmission settings for use with future transmissions to the wireless apparatus (based on the link adaptation packet, the sender identifies an MCS from the set of the probe MCSs for subsequent transmissions; see lines 19-25, col. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue and Muthuswamy to select the proper MCS after both probing signals with different MCSs are transmitted in order to obtain an optimal MCS for the subsequent transmissions (see lines 27-53, col. 2)

Regarding claim 20; Xue discloses a non-transitory computer readable medium comprising executable code that, when executed by a processor, causes the processor to perform the method of claim 19 (the method can be implemented in device 110 comprising a processor and memory having instructions stored; see paragraph [0031]).

Claims 2-4, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xue; in view of Muthuswamy; and in further view of Shakya et al. (US 2019/0191387 A1).

Regarding claim 2; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
The combination of Xue and Muthuswamy does not explicitly disclose transmission settings fall within a link budget.
Shakya discloses when the first transmission setting falls within a first link budget (the transmission power Ptx11 is within Ptxmax; see paragraph [0022] and Fig. 3); determining whether the link quality of the communication link falls outside of the predefined range includes determining whether the link quality falls below a minimum link quality (if the link quality is determined to be deteriorating beyond a predetermined threshold; see paragraph [0024]); and the controller is configured to, in response to determining that the link quality falls 35below the minimum link quality, determine the first and second probing transmission 9190376-4M&C PN835100US 43settings such that each of the first and second probing transmission settings provides a link budget that is higher than the first link budget (when the link quality is determined to be deteriorating beyond a predefined threshold, the transmission power Ptx may be increased; a higher a transmission power provides better link quality; see paragraph [0024] and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Shakya to increase transmission power for a better link quality (see paragraph [0024] of Shakya).

Regarding claim 10; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
The combination of Xue and Muthuswamy does not explicitly disclose uplink transmissions are sent using one or more link budgets.
Shakya discloses the one or more uplink signals are sent by the sending wireless apparatus using one or more link budgets (an apparatus transmits at Ptxcur to a base station; see paragraph [0022] and Fig. 3); determining whether the link quality falls outside of the predefined range includes determining whether a link quality of the largest link budget of the one or more 10link budgets falls below the predefined range (determines if the link quality deteriorates beyond a predetermined threshold; see paragraph [0024] ); and in response to determining that the largest of the link budgets falls below the predefined range, the first and the second probing transmission settings are determined such that each of the first and second probing transmission settings provides a link budget that is higher than the largest of the link budgets (when it is determined that the link quality deteriorates beyond a predefined threshold, then the transmission power may be increased by a predefined amount; a higher a transmission power provides better link quality; see paragraph [0024] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Shakya to determine transmission settings based upon link budget in order to improve link quality (see ABSTRACT of Shakya).

Regarding claims 3 and 11; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
The combination of Xue and Muthuswamy does not explicitly disclose determining a probing link budget by a predefined step size.
Shakya discloses determining a first probing link budget for the first probing transmission setting that is higher than the first link budget by a predefined step size (when the link quality is determined to be deteriorating beyond a predefined threshold, increase power transmission by a predefined amount; see paragraph [0024]); 10determining a second probing link budget for the second probing transmission setting that is higher than the first probing link budget by a predefined window (for a window of 6 transmissions, determine a second transmission power; see paragraph [0024]); and determining the first and second probing transmission settings based on the first and second probing link budgets respectively (the transmission powers are determined by link qualities (measured RSSIs); see paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Shakya to determine transmission settings by a predefined step size and a predefined window in order to optimize transmission power level (see paragraph [0025] of Shakya). 

	Regarding claims 4 and 12; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
	The combination of Xue and Muthuswamy does not explicitly disclose selecting a transmission setting falling within a probing link budget.
Shakya discloses in response to the first probing link budget being below a maximum link budget, selecting for the first probing transmission setting a transmission setting falling within the 20first probing link budget (the base station determines that the transmission power is below Ptxmax, it selects transmission power with Ptxcur; see paragraphs [0022] – [0025] and Fig. 3); in response to the second probing link budget being below the maximum link budget, selecting for the second probing transmission setting a transmission setting falling within the second probing link budget (the base station determines that the transmission power is below Ptxmax, it selects transmission power with Ptx11; see paragraphs [0022] – [0025] and Fig. 3); and in response to one or both of the first and second probing link budgets being 25greater than or equal to the maximum link budget, selecting for the one or both of the first and second probing link budgets a corresponding transmission setting falling within the maximum link budget (when the transmission power is set as Ptxmax, the base station transmits response with RSSI and selects transmission power settings Ptx11 and Ptx12; see paragraphs [0022] – [0025] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Shakya to determine transmission settings based upon link budget in order to improve link quality (see ABSTRACT of Shakya).

	Regarding claim 13; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
	The combination of Xue and Muthuswamy does not explicitly disclose determining whether a received signal strength corresponding to the largest link budget is less than a lower limit for the signal strength.
Shakya discloses determining whether a received signal strength corresponding to the largest link budget is less than a lower limit for the signal strength (upon receiving transmission power Ptxmax , the base station responses with RSSI; see paragraphs [0022] – [0023] of Shakya).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Shakya to response with RSSI in order to improve link quality (see ABSTRACT of Shakya). 

	Regarding claim 14; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
	The combination of Xue and Muthuswamy does not explicitly disclose determining link quality to be acceptable at a power level.
Shakya discloses the one or more uplink signals are sent by the wireless apparatus using one or more link budgets (the apparatus device transmits using transmission power Ptx11; see Fig. 3); determining whether the link quality falls outside of the predefined range 15comprises determining whether a link quality of the smallest link budget of the one or more link budgets falls above the predefined range (the link quality is determined to be acceptable at power level 11; Ptx11; see paragraph [0025] and Fig. 3); and in response to determining that the smallest of the link budgets falls above the predefined range, the first and the second probing transmission settings are determined such that each of the first and second probing transmission settings provides a link 20budget that is lower than the smallest of the link budgets (when the link quality is determined to be acceptable at Ptx11; the transmission power is decreased with a predefined amount; see paragraph [0025] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Shakya to determine link quality to be acceptable at a power level in order to optimize transmission power level (see paragraph [0025] of Shakya).

Regarding claim 16; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
The combination of Xue and Muthuswamy does not explicitly disclose selecting transmission settings that provides the lowest frame loss.
Shakya discloses in response to the link quality for each of the first and second probing 30transmissions falling within the predefined range, selecting the one of the first and second probing transmission settings that provides the lowest frame loss (when the link quality is determined to be acceptable at certain power level, the transmission power is decreased a predefined amount to maintain good link (e.g. with proper packet loss rate); see paragraphs [0025] – [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Shakya to select transmission settings that provides the lowest frame loss in order to optimize transmission power level (see paragraph [0025] of Shakya).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xue; in view of Muthuswamy; and in further view of Paladugu et al. (US 2021/0058834 A1).

	Regarding claim 5; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS. 
	The combination of Xue and Muthuswamy does not explicitly disclose determining a link failure based on transmission without an ACK scheme.
Paladugu discloses determining whether a predefined number of transmission attempts have been made by the wireless apparatus using the first transmission settings without receiving any acknowledgement of receipt from the further wireless apparatus (if the number of UL transmission without ACK exceeds a threshold, it is determined that the radio link is in a radio link failure condition; see paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Paladugu to determine a link failure based on transmission without ACK scheme to declare an imminent RLF condition (see paragraph [0052] of Paladugu).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xue; in view of Muthuswamy; and in further view of Baghel et al. (US 2020/0145799 A1).

	Regarding claim 6; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS.
	The combination of Xue and Muthuswamy does not explicitly disclose receiving a link adaptation feedback message from a receiving device.
Bagel discloses wherein determining whether the link quality of the communication link falls outside of the predefined range includes receiving an indication from the further wireless apparatus that the link quality falls outside of the predefined range (the transmitting device receives a link adaptation feedback message based on the determination that the signal quality is below the configured threshold value; see paragraphs [0140] – [0142] and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy and Bagel to receive a link adaptation feedback message from a receiving device to use power efficiently (see ABSTRACT of Bagel). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xue; in view of Muthuswamy; in view of Shakya; and in further view of Nakano (US 2018/0249425 A1).

	Regarding claim 15; Xue discloses a device transmits probing messages using different MCS settings after determining a link quality falls outside of a threshold using an initial MCS..
	The combination of Xue and Muthuswamy does not explicitly disclose determining whether upper limit of the signal strength range is exceeded.
Nakano discloses determining whether a received signal strength corresponding to the smallest 25link budget is greater than an upper limit for the signal strength (the device determines the received signal strength is higher than the upper limit of the predetermined signal strength range with a transmission power; see paragraph [0049] of Nakano).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue, Muthuswamy Shakya and Nakano to determine whether upper limit of the signal strength range is exceeded in order to properly setting power transmission (see paragraph [0049] of Nakano). 

 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new references Xue (US 2019/0305875 A1) and Muthuswamy (US 10355810 B1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415